DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 151-173 are pending.
This action is Non-Final.

Election/Restrictions
Applicant’s election of Species A and Subspecies a3 in the reply filed on 9/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 167-169 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/subspecies, there being no allowable generic or linking claim. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
The information disclosure statement filed 8/25/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL documents cited do not contain any dates.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 151-159, 161-166, 172-173 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Halac et al. (Halac, US 20170188912)
Regarding claim 151, Halac teaches an assembly comprising: 
an inserter (see entire document, especially Figures 2-3, 7-11), comprising: 
a first carrier assembly (interpreted as needle holder structure 162, including components holding spring in place, see Figure 20-21, [0231]) disposed in an interior of the inserter, the first carrier assembly comprising a sharp configured to insert a portion of a glucose sensor into a subject's body (see Figures 7-11, 20-21 needle 156 used with sensor 138, [0250]); 
a retraction spring disposed in the interior of the inserter, the retraction spring comprising a proximal end disposed in an interior of the first carrier assembly (see Figures 7-11, 20-21 spring 234 disposed inside 162 by ridge holding spring into the interior); 
a second carrier assembly comprising one or more proximally-extending carrier arms biased in a radially outward direction (interpreted to read on the proximally extending elements 160 attached to 162, see Figures 7-11, 20-21; [0231] Additionally, the structures, systems, and/or devices described herein may be embodied as integrated components or as separate components); and 
one or more carrier arm ramps (interpreted to read on proximal protrusions 170, see Figures 7-11); 
wherein the first carrier assembly, the retraction spring, and the second carrier assembly are configured to advance in a distal direction toward the subject's skin from a proximal position entirely in the interior of the inserter to a distal position (see Figures 7-10), 
wherein the one or more proximally-extending carrier arms are configured to prevent expansion of the retraction spring when the first carrier assembly, the retraction spring, and the second carrier assembly are in the proximal position (see Figure 7, 162 prevent spring expansion), 
wherein, after the first carrier assembly, the retraction spring, and the second carrier assembly advance from the proximal position, each proximally-extending carrier arm of the one or more proximally-extending carrier arms is configured to traverse a corresponding carrier arm ramp of the one or more carrier arm ramps (see Figures 9-10, 160 interaction with 170), and 
wherein the retraction spring is configured to expand after the each proximally-extending carrier arm of the one or more proximally-extending carrier arms traverses the corresponding carrier arm ramp of the one or more carrier arm ramps (see Figures 10-11).
Regarding claim 152, Halac teaches wherein the each proximally-extending carrier arm of the one or more proximally-extending carrier arms is configured to deflect in the radially outward direction as the each proximally-extending carrier arm traverses the corresponding carrier arm ramp of the one or more carrier arm ramps (see Figures 9-10).
Regarding claim 153, Halac teaches further comprising a sensor control device comprising the glucose sensor coupled with sensor electronics (see Figure 4 electronics unit 500, with base 128).
Regarding claim 154, Halac teaches wherein the sensor control device is configured to be positioned on the subject's skin when the first carrier assembly, the retraction spring, and the second carrier assembly are in the distal position (see Figures 4-11, [0235]-[0236]).
Regarding claim 155, Halac teaches wherein the each proximally-extending carrier arm of the one or more proximally-extending carrier arms is biased against the corresponding carrier arm ramp of the one or more carrier arm ramps (see Figures 9-10).
Regarding claim 156, Halac teaches wherein the each proximally-extending carrier arm of the one or more proximally-extending carrier arms comprises a corresponding laterally-extending retention feature (see Figures 7-11 ends 164).
Regarding claim 157, Halac teaches wherein the corresponding laterally-extending retention feature is disposed on a proximal end of the each proximally-extending carrier arm (see Figure 7 end 164).
Regarding claim 158 Halac teaches wherein the corresponding laterally-extending retention feature comprises a detent (see Figure 7 surface of 164 catches on surface of 166 which reasonably reads on detent).
Regarding claim 159, Halac teaches wherein the each proximally-extending carrier arm of the one or more proximally-extending carrier arms is configured to prevent expansion of the retraction spring via the corresponding laterally-extending retention feature (see Figures 7-11).
Regarding claim 161, Halac teaches wherein the each proximally-extending carrier arm of the one or more proximally-extending carrier arms is further configured to deflect in the radially outward direction after traversing the corresponding carrier arm ramp of the one or more carrier arm ramps (see Figures 9-11).
Regarding claim 162, Halac teaches wherein the retraction spring comprises a compression spring (see Figures 7-11).
Regarding claim 163, Halac teaches wherein the compression spring is in a preloaded, compressed state while the first carrier assembly, the retraction spring, and the second carrier assembly are advanced from the proximal position to the distal position  (see Figures 7-11).
Regarding claim 164, Halac teaches wherein the compression spring is biased to retract the first carrier assembly in a proximal direction away from the subject's skin (see Figures 10-11).
Regarding claim 165, Halac teaches wherein the first carrier assembly, the retraction spring, and the second carrier assembly are further configured to advance along a linear path (see Figures 7-11).
Regarding claim 166, Halac teaches wherein at least a part of the glucose sensor is disposed in the sharp when the first carrier assembly, the retraction spring, and the second carrier assembly are in the proximal position (see Figure 7).
Regarding claim 172, Halac teaches wherein the retraction spring is configured to apply a force that retracts the first carrier assembly after the first carrier assembly, the retraction spring, and the second carrier assembly reach the distal position (see Figures 7-11).
Regarding claim 173, Halac teaches wherein the sensor control device further comprises a sensor hub, wherein the portion of the glucose sensor is a part of a distal sensor portion (see Figure 4, 192), wherein the glucose sensor comprises the distal sensor portion and a proximal sensor portion (see Figure 4), wherein the part of the distal sensor portion is configured to sense the glucose level of the subject, wherein the proximal sensor portion is engaged with the sensor hub, and wherein the distal sensor portion is substantially orthogonal to the proximal sensor portion (see Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 160, 170-171 are rejected under 35 U.S.C. 103 as being unpatentable over Halac et al. (Halac, US 20170188912).
Regarding claim 160, the limitations are met by Halac, except the features of wherein each carrier arm ramp of the one or more carrier arm ramps comprises a beveled end surface are not directly taught. However, such change in angle from the illustrated 90 degree to a beveled shape would not change the operation of the Halac device and does not appear to be critical aspect in the invention as claimed, such that whether the angle is 90 or beveled shape still imparts a force on features 162 and causes retraction of the spring. As such, the change in change is prima facie obviousness to one of ordinary skill in the art absent a sufficient showing by applicant as to how such change is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claims 170-171, the limitations are met by Halac, and while Halac states in [0231] “Additionally, the structures, systems, and/or devices described herein may be embodied as integrated components or as separate components”, does not directly call out the features claimed specifically in that the first carrier assembly is releasably coupled with the second carrier assembly when the first carrier assembly, the retraction spring, and the second carrier assembly are in the proximal position; wherein the first carrier assembly is configured to decouple from the second carrier assembly after the first carrier assembly, the retraction spring, and the second carrier assembly reach the distal position are not directly taught. However, with the teaching of Halac stated above, there is prima facie obviousness that the element 162 could be separated from elements 160 after usage if so was desirably, for example to recycle components separate from biohazard waste. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791